Broyles, J.
1. Under repeated rulings of this court and of the Supreme Court, an assignment of error on the overruling of a motion for a non-suit will not be considered, if the case proceeds to a verdict, and-the defendant excepts to the overruling of a motion for a new trial, on the ground that the verdict is contrary to the evidence and without evidence to support it.
2. It is never error for a judge to refuse to direct a verdict.
3. The court did not err in allowing the amendment adding a new count to the plaintiff’s petition; it did not set up a new cause of action, but only alleged a breach of the same contract in a different manner, and was not otherwise objectionable.
4. There was some evidence to sustain the verdict, and no material error appears in the charge of the court. Judgment affirmed.